Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
	This action is in response to the papers filed May 24, 2021. 

Amendments
           Applicant's amendments, filed July 7, 2020, is acknowledged. Applicant has cancelled Claims 1-20, and amended Claims 23-24. 
	 
Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the target protein is Huntington’s disease target protein, as recited in Claim 22; and 
ii) the oligonucleotide SEQ ID NO is SEQ ID NO:182, as recited in Claim 25. 

Claims 21-33 are pending and under consideration.

Priority
This application is a continuation of application 15/439,776 filed February 22, 2017, now U.S. Patent 10,364,432, which is a continuation of application 13/814,203 filed April 12, 2013, now U.S. Patent 9,611,471, which is a 371 of PCT/NL2011/050549 filed August 4, 2011.  Applicant’s claim for the benefit of a prior-filed application provisional application 61/370,855 filed on August 5, 2010 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of EPO 10172076.1 filed on August 5, 2010 has been filed in parent application 13/814,203.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, EPO 10172076.1 filed on August 5, 2010, and 61/370,855 filed on August 5, 2010, and fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Applications EPO 10172076.1, 61/370,855, and PCT/NL2011/05054 do not disclose, illustrate, list or claim the nucleotide sequence of an antisense oligonucleotide of SEQ ID NO: 182.
Support for an antisense oligonucleotide of SEQ ID NO: 182 is found in Table 3 in the specification of WO 12/018257, which is the publication of PCT/NL2011/050549 filed August 4, 2011.
Accordingly, the effective priority date of Claims 25-26 is granted as August 4, 2011.

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on June 12, 2019, July 19, 2019, and May 24, 2021 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Specification
1. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification (papers filed May 24, 2021) to provide the corresponding SEQ ID NO’s in [0039, 48, 58-59], ([0060], peptides depicted in Fig 5B), and ([0060], peptides depicted in Fig 5C), which the Examiner finds persuasive. 

Claim Objections
2. 	The prior objection to Claim 21 is withdrawn in light of Applicant’s amendment to indent each of the wherein clauses, respectively, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. 	Claims 21-25 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention is directed to an oligonucleotide that induces skipping of an exon that encodes a proteolytic cleavage site in a protein, and methods of using said exon-skipping oligonucleotide to remove said proteolytic cleavage site in said protein. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
In the instant case, the claims are enormously broad for encompassing: 
i) a tremendously vast genus of structurally distinct and undisclosed oligonucleotides directed against, of target proteins involved, directly or indirectly, in an enormously broad genus of neurodegenerative disorders; 
ii) a tremendously vast genus of target proteins from which the proteolytic cleavage site is to be removed; and 
iii) a large genus of proteolytic cleavage target sites to be removed. 
Thus, Applicant is essentially claiming a vast universe of structurally distinct oligonucleotides directed against essentially a subset of entire genomes of eukaryotic organisms, to wit, only those oligonucleotides that will induce exon-skipping of exons encoding a proteolytic cleavage site. However, the specification only discloses only a small genus of oligonucleotides directed against the APP, ATN1, ATNX3, ATXN7, TBP, and HTT proteins (Table 3). 
The Applicants do not describe any oligonucleotides other than those listed in Table 3 that induce skipping of an exon that encodes a proteolytic cleavage site in a protein.  
	The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
	Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of oligonucleotides.  Hence, Applicants fail to meet either prong of the two-Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for inducing skipping of an exon that encodes a proteolytic cleavage site in a protein, it remains unclear what features identify nucleic acids capable of such activity.  Since the genus of nucleic acids has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
	The claims do not require any particular nucleotide sequence (structure). 
	With respect to Claim 25, while it is clear that the oligonucleotides comprise the instantly recited nucleotides, the instant specification fails to disclose or evidence that additional nucleotides, e.g. as many as 20 nucleotides appended to the 5’ end (Claim 21, oligonucleotides of…40 nucleotides) as many as 20 nucleotides appended to the 3’ end, or as many as 10 nucleotides appended to the 5’ end and 3’ end, will necessarily and predictably induce and achieve exon-skipping. That is to say, the claim is directed to a broad genus “comprising” the core SEQ ID NO nucleotides; however, the specification fails to disclose, and the art does not teach a structure/function correlation for oligonucleotides that are able to induce exon-skipping, as opposed to oligonucleotides comprising the core SEQ ID NO nucleotides that are not able to induce exon-skipping. 
The claimed genus of oligonucleotides is described only by its functional property “induces skipping of an exon that encodes a proteolytic cleavage site in a protein”. As Applicant has argued in sibling application U.S. 2014/0039037 (14/047,876; papers filed April 19, 2017) Wilson et al (U.S. 2008/0200409; of record in IDS) disclose [0016] that “simply directing the antisense oligonucleotides to motifs presumed to be crucial for splicing is no guarantee of the efficacy of that compound in a therapeutic setting", and [0018] "simply designing antisense molecules to target regions of pre-mRNA presumed to be involved in splicing is no guarantee of inducing efficient and specific exon skipping.” Wilson et al disclose [0067] that there does not appear to be any standard motif that can be blocked or masked by antisense molecules to redirect splicing." Applicant thus concludes, “Consequently, a person of ordinary skill in the art at the time of the present application would have concluded that there was no reasonable expectation of success to induce exon skipping by targeting wild-type sequences.” (Remarks Made in Amendment, pg 6, last ¶). 
Even Applicant’s own working examples (U.S. Patent 8,361,979; Table 1) evidence that not all oligonucleotides directed to a given exon are able to induce exon skipping.

i) a tremendously vast genus of structurally distinct oligonucleotides directed against, essentially, the entire genomes of eukaryotic organisms, including fungi, plants and animals; 
ii) a tremendously vast genus of target proteins from which the proteolytic cleavage site is to be removed; 
iii) a enormously broad genus of target proteins involved, directly or indirectly, in an enormously broad genus of neurodegenerative disorders, and 
iv) a large genus of proteolytic cleavage target sites to be removed. 
Applicant is attempting to claim every oligonucleotide that would achieve a desired result, to wit, induce exon-skipping; whereas, the specification does not describe representative examples to support the full scope of the claims.
While the ordinary artisan does possess the ability to screen oligonucleotides for a desired exon-skipping functionality, such does not immediately teach the ordinary artisan what will be the actual nucleotide sequence(s) of the oligonucleotide(s) having the desired functional properties. 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

The applicant has not provided any description or reduction to practice of the enormous genus of oligonucleotides that induce exon-skipping of exonic sequences, partially or wholly, in the enormous genus of eukaryotic organisms such that translation of the modified mRNA lacking the skipped exon(s) will necessarily lack the target protease cleavage site. 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of oligonucleotides, and methods of using said enormous genus of oligonucleotides, having the claimed functional 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4. 	Claims 21-25, 27-28, 30, and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hung et al (WO 07/089584; of record in IDS).
With respect to Claims 21-22, Hung et al is considered relevant prior art for having taught/disclosed an oligonucleotide of between fourteen (14) and forty (40) nucleotides, more specifically 12 to 35 nucleotides in length [0012, 17], 
wherein the oligonucleotide binds to pre-mRNA of protein involved in a disease that is associated with a proteolytic cleavage product of the protein, to wit, huntingtin, to form a double-stranded nucleic acid complex [0026], 
wherein the disease is a polyglutamine disorder ([0004], “The HD mutation is a CAG expansion that results in the expansion of a poly-glutamine tract in the huntingtin protein”), and 
wherein the oligonucleotide is chemically modified to render the double-stranded nucleic acid complex RNase H resistant, e.g. each internucleoside linkage of the antisense oligonucleotide is a phosphorothioate internucleoside linkage [0013], as recited in instant Claim 
Furthermore, Applicant’s own specification disclosing that oligonucleotides having said sugar modifications render the double-stranded complex of the antisense oligonucleotides with its target pre-mRNA RNase H resistant [0029].

Hung et al do not disclose the anti-sense oligonucleotides induce exon-skipping as the means for reducing the disease-causing Huntington protein. However, the biological mechanism of exon-skipping is considered an inherent natural property of the antisense oligonucleotide, absent evidence to the contrary. 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art antisense oligonucleotide product does not inherently possess the same properties as the instantly claimed antisense oligonucleotide product. The antisense oligonucleotide(s) of Hung et al are structurally indistinguishable from the instantly claimed antisense oligonucleotides. 
Since the Patent Office does not have the facilities for examining and comparing applicants' compounds with the compounds of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed antisense oligonucleotide(s) and the antisense oligonucleotide(s) of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 
In the instant case: 
i) the patient population of Hung et al is either the same and/or a species within the instantly recited genus; 
ii) the antisense oligonucleotide(s) of Hung et al is/are structurally indistinguishable from the generically recited genus of antisense oligonucleotides of the instant claims; and
iii) the instant target gene, huntingtin, is the same as in Hung et al. 
Thus, the difference between the instant claims and the disclosure of Hung et al is but identification of the biological mechanism and biological result by which antisense oligonucleotides of Hung et al achieve their therapeutic results. Absent evidence to the contrary, the antisense oligonucleotides of Hung et al targeted to exon 12 of the huntingtin gene have the natural property to cause exon-skipping of exon 12, and thus naturally result in the removal of the protease cleavage sites naturally encoded within Exon 12.
However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In reMay, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)

With respect to Claims 23-24 and 27, Hung et al disclosed wherein the polyglutamine disorder is Huntington's disease ("HD"), and wherein part of exon 12 of human huntingtin pre-mRNA is skipped, more specifically, wherein nucleotides 207 to 341 of exon 12 of human huntingtin pre-mRNA is skipped, and thus wherein the proteolytic cleavage site is a caspase-3 cleavage site or a caspase-6 cleavage site, Hung et al disclosed ISIS# 387885 oligonucleotide (Table 4) having a nucleotide sequence that is substantially (95%) identical to SEQ ID NO:182 and targets exon 12 of the human huntingin pre-mRNA. 
With respect to Claim 25, Hung et al disclosed ISIS# 387885 oligonucleotide (Table 4) having a nucleotide sequence that is substantially (95%) identical to SEQ ID NO:182 and targets exon 12 of the human huntingin pre-mRNA. 
SEQ ID NO: 182 (Ex12-7)
 gtcccatcattcaggtccat  
GGTCCCATCATTCAGGTCCA


Hung et al disclosed the antisense oligonucleotides are between 12 to 35 nucleotides in length and comprise any one of SEQ ID NO’s: 46-357 [0012]. Thus, those of ordinary skill in the art would immediately recognize that as many as eight additional nucleotides may flank ISIS# 387885 at each of the 5’ and 3’ ends, and that said subgenus of ISIS# 387885 variants comprising additional flanking nucleotides would necessarily comprise instantly recited SEQ ID NO:182. 
With respect to Claims 28 and 30, Hung et al disclosed wherein at least one nucleotide of the oligonucleotide is chemically modified by a 2'-O-methyl substitution [0012, 68, 102].
With respect to Claim 32, Hung et al disclosed wherein all internucleoside linkages of the oligonucleotide are phosphorothioated [0013]. 
Thus, Hung et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

5. 	Claims 21-25 and 27-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung et al (WO 07/089584; of record in IDS) in view of De Kimpe et al (WO 08/018795; of record in IDS). 
Determining the scope and contents of the prior art.
With respect to Claims 21-22, Hung et al is considered relevant prior art for having taught/disclosed an oligonucleotide of between fourteen (14) and forty (40) nucleotides, more specifically 12 to 35 nucleotides in length [0012, 17], 
wherein the oligonucleotide binds to pre-mRNA of protein involved in a disease that is associated with a proteolytic cleavage product of the protein, to wit, huntingtin, to form a double-stranded nucleic acid complex [0026], 
wherein the disease is a polyglutamine disorder ([0004], “The HD mutation is a CAG expansion that results in the expansion of a poly-glutamine tract in the huntingtin protein”), and 
wherein the oligonucleotide is chemically modified to render the double-stranded nucleic acid complex RNase H resistant, e.g. each internucleoside linkage of the antisense oligonucleotide is a phosphorothioate internucleoside linkage [0013], as recited in instant Claim 32 and/or at least one chemical modification by a 2'-O-methyl substitution [0012, 68, 102], as recited in instant Claims 28 and 30.
Furthermore, Applicant’s own specification disclosing that oligonucleotides having said sugar modifications render the double-stranded complex of the antisense oligonucleotides with its target pre-mRNA RNase H resistant [0029].

Hung et al do not disclose the anti-sense oligonucleotides induce exon-skipping as the means for reducing the disease-causing Huntington protein. However, the biological mechanism of exon-skipping is considered an inherent natural property of the antisense oligonucleotide, absent evidence to the contrary. 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art antisense oligonucleotide product does not inherently possess the same properties as the instantly claimed antisense oligonucleotide product. The antisense oligonucleotide(s) of Hung et al are structurally indistinguishable from the instantly claimed antisense oligonucleotides. 
Since the Patent Office does not have the facilities for examining and comparing applicants' compounds with the compounds of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed antisense oligonucleotide(s) and the antisense oligonucleotide(s) of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02. 
In the instant case: 
i) the patient population of Hung et al is either the same and/or a species within the instantly recited genus; 

iii) the instant target gene, huntingtin, is the same as in Hung et al. 
Thus, the difference between the instant claims and the disclosure of Hung et al is but identification of the biological mechanism and biological result by which antisense oligonucleotides of Hung et al achieve their therapeutic results. Absent evidence to the contrary, the antisense oligonucleotides of Hung et al targeted to exon 12 of the huntingtin gene have the natural property to cause exon-skipping of exon 12, and thus naturally result in the removal of the protease cleavage sites naturally encoded within Exon 12.
However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In reMay, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)

Hung et al do not disclose ipsis verbis the oligonucleotides to induce exon-skipping of the human huntingtin gene. However, prior to the instantly claimed invention, De Kimpe et al is considered relevant prior art for having disclosed oligonucleotides directed to trinucleotide repeat disorder genes, e.g. Huntington’s disease, wherein the huntingtin disease gene is an art-recognized polyglutamine disorder (pg 1, lines 29-32), whereby said oligonucleotides are capable of inducing exon-skipping activity (pg 6, lines 29-30). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and the creation of transgenic cells and organisms. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the  Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first therapeutic antisense oligonucleotide directed to a human huntingtin gene, as disclosed by Hung et al, with a second therapeutic antisense oligonucleotide directed to a human huntingtin gene and having the ability to induce exon-skipping, as disclosed by DeKimpe et al with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 23-24 and 27, Hung et al disclosed wherein the polyglutamine disorder is Huntington's disease ("HD"), and wherein part of exon 12 of human huntingtin pre-mRNA is skipped, more specifically, wherein nucleotides 207 to 341 of exon 12 of human huntingtin pre-mRNA is skipped, and thus wherein the proteolytic cleavage site is a caspase-3 cleavage site or a caspase-6 cleavage site, Hung et al disclosed ISIS# 387885 oligonucleotide (Table 4) having a nucleotide sequence that is substantially (95%) identical to SEQ ID NO:182 and targets exon 12 of the human huntingin pre-mRNA. 
With respect to Claim 25, Hung et al disclosed ISIS# 387885 oligonucleotide (Table 4) having a nucleotide sequence that is substantially (95%) identical to SEQ ID NO:182 and targets exon 12 of the human huntingin pre-mRNA. 
SEQ ID NO: 182 (Ex12-7)
 gtcccatcattcaggtccat  
GGTCCCATCATTCAGGTCCA
ISIS# 387885 (SEQ ID NO:78)

Hung et al disclosed the antisense oligonucleotides are between 12 to 35 nucleotides in length and comprise any one of SEQ ID NO’s: 46-357 [0012]. Thus, those of ordinary skill in the art would immediately recognize that as many as eight additional nucleotides may flank ISIS# 387885 at each of the 5’ and 3’ ends, and that said subgenus of ISIS# 387885 variants comprising additional flanking nucleotides would necessarily comprise instantly recited SEQ ID NO:182. 
With respect to Claims 28 and 30, Hung et al disclosed wherein at least one nucleotide of the oligonucleotide is chemically modified by a 2'-O-methyl substitution [0012, 68, 102].
De Kimpe et al disclosed wherein at least one nucleotide of the oligonucleotide is chemically modified by a 2'-O-methyl substitution (pg 11, lines 11-12). 
With respect to Claim 32, Hung et al disclosed wherein all internucleoside linkages of the oligonucleotide are phosphorothioated [0013]. 
De Kimpe et al disclosed wherein all internucleoside linkages of the oligonucleotide are phosphorothioated (pg 11, lines 25-27, “fully…phosphorothioate RNA nucleotides”). 
With respect to Claims 29, 31, and 33, De Kimpe et al disclosed wherein the oligonucleotide are fully 2’O-methoxyethyl phosphorothioate RNA nucleotides (pg 11, lines 25-27). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,611,471. Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to Claim 21, ‘471 claims (claims 1 and 3) a method using oligonucleotide that removes a caspase-6 proteolytic cleavage site in Huntingtin protein, said oligonucleotide being resistant to RNase H. 
With respect to Claims 22-23, ‘471 claims (claims 1 and 3) the oligonucleotide induces exon skipping of at least part of exon 12
With respect to Claim 24, ‘471 claims (claims 1 and 3) the oligonucleotide induces skipping of nucleotides 207-341 of exon 12 in the human huntintin pre-mRNA. 
With respect to Claims 25-26, ‘471 (claims 5-6) the oligonucleotide comprises or consists of the sequence of SEQ ID NO:1, which is 100% identical to instant SEQ ID NO:70.
With respect to Claim 27, ‘471 claims (claims 1 and 3) and disclosed (Figure 5B) wherein the proteolytic cleavage site is a caspase-6 or caspase-3 cleavage site. 
With respect to Claims 28-33, ‘471 claims (claims 2 and 4) wherein the oligonucleotide is uniformly chemically modified with 2’-O-methyl substitutions and phosphorothioate internucleoside linkages. ‘471 discloses (col. 8, lines 22-24)  the term “uniformly” in the context of “all positions”, and thus it is understood that “uniformly” recited in claims 2 and 4 mean “all” and/or “each”, as recited in the instant claims. 
Thus, the instant claims are considered obvious variants of the patented method, which requires the use of the instantly recited oligonucleotides. 

7. 	Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,364,432. Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to Claim 21, ‘432 claims (claims 1 and 3) a method using oligonucleotide that removes a caspase-6 proteolytic cleavage site in Huntingtin protein, said oligonucleotide being resistant to RNase H. 
With respect to Claims 22-23, ‘432 claims (claims 1 and 3) the oligonucleotide induces exon skipping of at least part of exon 12
With respect to Claim 24, ‘432 claims (claims 1 and 3) the oligonucleotide induces skipping of nucleotides 207-341 of exon 12 in the human huntintin pre-mRNA. 
With respect to Claims 25-26, ‘432 (claims 1 and 3) the oligonucleotide comprises or consists of the sequence of SEQ ID NO:182, which is 100% identical to instant SEQ ID NO:182.
With respect to Claim 27, ‘432 claims (claims 1 and 3) and disclosed (Figure 5B) wherein the proteolytic cleavage site is a caspase-6 or caspase-3 cleavage site. 
With respect to Claims 28-33, ‘432 claims (claims 2 and 4) wherein the oligonucleotide is uniformly chemically modified with 2’-O-methyl substitutions and phosphorothioate internucleoside linkages.  (col. 8, lines 26-28) disclose the term “uniformly” in the context of “all positions”, and thus it is understood that “uniformly” recited in claims 2 and 4 mean “all” and/or “each”, as recited in the instant claims. 
Thus, the instant claims are considered obvious variants of the patented method, which requires the use of the instantly recited oligonucleotides. 

Conclusion
8. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633